—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]), defendant contends that the plea allocution was factually insufficient. Defendant’s waiver of the right to appeal encompasses that contention (see, People v Harris, 269 AD2d 839). Although the further contention of defendant that his plea was not voluntarily entered survives his waiver of the right to appeal, defendant failed to preserve that contention for our review (see, People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 878). Contrary to defendant’s contention, “[t]his is not one of those rare cases in which the statements of defendant engender significant doubt with respect to his guilt or otherwise call into question the voluntariness of [his] plea” (People v Harris, supra, at 840; cf., People v Powell, 278 AD2d 848). Thus, the plea allocution “does not qualify for the narrow, ‘rare case’ exception to the preservation doctrine described in People v Lopez (71 NY2d 662, 666)” (People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). (Appeal from Judgment of Monroe County Court, Marks, J. — Robbery, 1st Degree.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.